     Case 2:20-cv-06298-RGK-E Document 25 Filed 08/12/20 Page 1 of 3 Page ID #:88




1 Robert Tauler (SBN 241964)
  rtauler@taulersmith.com
2 Tauler Smith, LLP
  626 Wilshire Boulevard, Suite 510
3 Los Angeles, California 90017
  Tel: (310) 590-3927
4
      Attorneys for Plaintiff
5     ENTTech Media Group LLC
6
7
8                               UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
       ENTTECH MEDIA GROUP LLC               Case No. 2:20-cv-06298-RGK (Ex)
12
                   Plaintiff,                PROOF OF SERVICE OF
13                                           SUMMONS AND COMPLAINT
              v.                             ON DEFENDANT XPOSURE
14                                           PHOTO AGENCY, INC.
15     OKULARITY, INC.; JON
       NICOLINI; BACKGRID USA, INC.;
16     SPLASH NEWS AND PICTURE
       AGENCY, LLC; AND XPOSURE
17     PHOTO AGENCY, INC.
18                 Defendants.
19

20
21
22
23
24
25
26
27
28
                                       PROOF OF SERVICE
Case 2:20-cv-06298-RGK-E Document 25 Filed 08/12/20 Page 2 of 3 Page ID #:89
 Case 2:20-cv-06298-RGK-E Document 25 Filed 08/12/20 Page 3 of 3 Page ID #:90




 1                             CERTIFICATE OF SERVICE
 2       I hereby certify that on August 12, 2020, copies of the foregoing document were
 3 served through the Court’s CM/ECF system to:
 4
         Peter E. Perkowski
 5       Perkowski Legal PC
         445 South Figueroa Street
 6       Suite 3100
         Los Angeles, CA 90071
 7       Attorney for Defendants
         Okularity, Inc. and Jon Nicolini
 8
 9       I hereby certify that on August 12, 2020, copies of the foregoing document were
10 served by first-class USPS mail and email to:
11       Joanna Ardalan
         Peter Afrasiabi
12       One LLP
         9301 Wilshire Blvd., Penthouse
13       Beverly Hills, CA 90210
         jardalan@onellp.com
14       pafrasiabi@onellp.com
         Attorneys for Defendants Backgrid
15       USA, Inc., Splash News and Picture
         Agency, LLC, and Xposure Photo
16       Agency, Inc.
17
18 Dated: August 12, 2020                   TAULER SMITH, LLP
19
                                            By: /s/ Robert Tauler
20                                              Robert Tauler
                                                Counsel for Plaintiff
21                                              ENTTech Media Group LLC
22
23

24
25
26
27
28                                           2
                                      PROOF OF SERVICE
